 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 310 
Ramada Plaza Hotel 
and
 Local 758, Hotel & Allied 
Services Union, SEIU, AFLŒCIO.
  Cases 29ŒCAŒ
25181 and 29ŒCAŒ25501 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER AND WALSH On September 17, 2003, Administrative Law Judge 
Raymond P. Green issued the attached decision.  The 
Respondent filed exceptions and a supporting brief.  The 

General Counsel filed a limited exception, to which the 
Respondent filed an answering 
brief.  The General Coun-
sel also filed an answering brief to the Respondent™s ex-

ceptions. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified and set 

forth in full below.
2ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Ramada Plaza Hote
l, Corona, New York, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
                                                           
1 In an election conducted on July 25, 2002, the unit employees se-
lected Local 758, Hotel and Allied Services Union, SEIU, AFLŒCIO as 
their collective-bargaining representa
tive.  The judge found that, prior 
to the election, the Respondent violated
 Sec. 8(a)(1) of the Act in vari-
ous respects.  No exceptions were ta
ken to any of the judge™s findings 
concerning preelection conduct found or found not to have violated 

Sec. 8(a)(1). 
The judge also found that, after th
e election, the Respondent violated 
Sec. 8(a)(5) by making unilateral changes to unit employees™ terms and 

conditions of employment.  The judge found it undisputed that the 
Union had no prior notice of these changes.  Although the Respondent 

did not specifically except to this findi
ng, it contends in 
its brief that the 
Union did have notice.  Contrary to the Respondent, the record clearly 

shows that the Union became aware of the changes only after they had 

already been implemented. 
Member Schaumber notes that the Respondent did not except to any 
of the findings of 8(a)(5) violations on the ground that the unilateral 

change was too insubstantial to warrant a finding of a violation. 
2 We shall modify the recommended Order to specify the appropriate 
method of calculating backpay, to c
onform the Order to the violations 
found and the Board™s standard reme
dial language, and to preserve the 
Union™s prerogative to retain any unilateral changes it deems beneficial 

to the unit employees.  See, e.g., 
Bryant & Stratton Business Institute, 
327 NLRB 1135, 1154 (1999).  We shall 
also substitute a new notice to 
conform to the recommended Order as modified herein, and in accor-

dance with Ishikawa Gasket America, Inc., 
337 NLRB 175 (2001). 
(a) Soliciting grievances and promising or granting 
benefits to its employees for the purpose of dissuading 
them from voting for or supporting Local 758, Hotel and 
Allied Services Union, SEIU, AFLŒCIO, or any other 

labor organization. 
(b) Threatening employees w
ith discharge if they en-
gage in an economic strike. 
(c) Refusing to bargain in good faith with the Union 
concerning wages, hours, and other terms and conditions 

of employment before making any changes in those 

terms and conditions of employment. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) If requested by the Union, rescind any or all of the 
unilateral changes it made to unit employees™ terms and 

conditions of employment, including those changes set 
forth in the new employee handbook issued in or about 
February 2003. 
(b) Upon request, bargain in good faith with the Union 
regarding the changes described above. 
(c) Make whole the unit employees for any losses suf-
fered as a result of its unla
wful unilateral changes.  
Backpay shall be calculated in the manner set forth in 

Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), 
with interest as prescribed 
in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987). 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Corona, New York, copies of the attached 

notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 29, 

after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where notices to employees are cus-
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
341 NLRB No. 39 
 RAMADA PLAZA HOTEL
 311
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since June 14, 2002. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT solicit grievances and promise or grant 
benefits to you for the purpose of dissuading you from 
voting for or supporting Local 758, Hotel and Allied 
Services Union, SEIU, AFLŒCIO, or any other labor 

organization. 
WE WILL NOT threaten you with discharge if you en-
gage in an economic strike. 
WE WILL NOT refuse to bargain in good faith with the 
Union concerning wages, hours, and other terms and 

conditions of employment before making any changes in 

those terms and conditions of employment. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, if requested by the Union, rescind any or all 
changes we made to your terms and conditions of em-

ployment without bargaining with the Union, including 
the changes we made in the new employee handbook 
issued in or about February 2003. 
WE WILL, upon request, bargain in good faith with the 
Union regarding the changes in terms and conditions of 
employment described above. 
WE WILL make you whole, with interest, for any losses 
you suffered as a result of the unilateral changes de-

scribed above. 
 RAMADA PLAZA 
HOTEL Jonathan Chait, Esq., 
for the General Counsel. 
Aaron C. Schlesinger, Esq., 
for the Respondent. 
Kent Y. Hirozawa, Esq., 
for the Union.
 DECISION STATEMENT OF THE 
CASE RAYMOND P. GREEN
, Administrative Law Judge.  I heard this 
case in Brooklyn, New York, on June 25, 2003.  The charge in 
Case 29ŒCAŒ25181 was filed on October 1, 2002, and the 
charge in Case 29ŒCAŒ25501 was filed on March 21, 2003.  A 
complaint was issued on December 26, 2002, and a consoli-
dated amended complaint was 
issued on May 29, 2003.  In 
pertinent part, the consolidated amended complaint alleges: 
 1.  That pursuant to an election conducted on July 25, 2002, 
in Case 29ŒRCŒ9852, the Union, on August 7, 2001 was certi-
fied in the following bargaining unit: 
 All full-time and regular part
-time housekeepers, house per-
sons, drivers, laundry workers, and maintenance employees 

employed at the Employer™s Corona facility, excluding all 
other employees, front desk employees, clerical employees, 
guards and supervisors as defined in the Act. 
  2.  That on or about June 14, 2002, the Respondent, by Tony 
Marino and George Serrano, solic
ited grievances, impliedly 
promised to remedy such grieva
nces and promised to reimburse 
medical expenses and lost wages resulting from on the job inju-
ries. 3.  That on or about June 14, 2002, the Respondent, in an ef-
fort to persuade employees to abandon their support for the 

Union, granted the following benefits: 
(a) A lunchroom furnished with tables, chairs, a refrigerator, 
water cooler, sofa, television, and clock. 
(b) A fan in the laundry room. 
(c) A 15-minute breaktime in the morning and a 15-minute 
breaktime in the afternoon. 
(d) Assignment of work to housekeeping employees of only 
one or two floors. 
(e) Issued new vacuum cleaners. 
 4.  That on or about July 2,
 15, and 22, 2002, the Respondent 
threatened employees with the loss of employment and with 

unspecified reprisals if they ch
ose to be represented by the 
Union. 5.  That on or about July 22,
 2002, the Respondent threat-
ened employees with loss of employment. 
6.  That on or about July 26,
 2002, the Respondent unilater-
ally instituted a new practice that required employees to change 

their clothes outside their working time and thereby unilaterally 
reduced their number of paid hours. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 312 
7.  That on or about July 26,
 2002, the Respondent unilater-
ally and without notice to or ba
rgaining with the Union, insti-
tuted a new practice whereby it 
required employees to remain 
on duty beyond their normal working hours in order to receive 
time and half pay for each room
 cleaned in excess of 15 rooms 
per day.  It is alleged that prior to July 26, the Respondent paid 

such premium pay even if extra rooms were cleaned during the 
employees™ normal 8-hour day. 
8.  That in late January 2003,
 the Respondent by Antje Eich-
inger, its general manager, unilaterally and without notice to or 
bargaining with the Union, discontinued its practice of permit-
ting employees to have a 15-minute break in the morning and a 
15-minute break in the afternoon. 
9.  That in late February 2003, the Respondent, without no-
tice to or bargaining with the 
Union, distributed a new em-ployee handbook that made the 
following unilateral changes: 
(a) Prohibited employ
ees from using personally owned locks 
on their lockers. 
(b) Prohibited employees from removing their uniforms from 
the facility and made the Respondent responsible for the clean-

ing and repairing of uniforms. 
(c) Prohibited employ
ees from punching in more than 6 min-
utes before the start of their shifts. 
(d) Required full-time employees to work an average of 40 
hours per week and provided that they would convert to part-
time status if they worked less than an average of 21 hours per 
week in 2 consecutive weeks. 
(e) Granted one personal day off per calendar year.   
(f) Defined the accrual of sick leave to be a maximum of 3 
days per calendar year and created new rules and penalties 

governing the use of sick leave, for example by excluding part-
time employees from sick leave benefits and restricting sick 
leave from being used in increments of less than a full work-
day. 
(g) Eliminated providing for holiday pay on a religious 
equivalent of Christmas day. 
(h) Described vacation leave in increments of weeks and 
eliminated the ability of employees to carry over unused vaca-

tion leave to the next year. 
(i) Permitted employees to take up to 2 unpaid hours to vote 
in elections if polls are not ope
n during the employee™s regular 
off duty hours. 
(j) Provided a separation poli
cy requiring 2 weeks written 
notice of resignation. 
(k) Instituted a drug and alcohol testing program. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent admits and I find that it is engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act.  It also is admitted that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Preelection Activity 
The Union began organizing employees of the Company in 
or about June 2002.   Thereafter
, it filed a petition for an elec-
tion in and pursuant to a Stipulated Election Agreement exe-

cuted on, an election was conducted on July 25, 2002.  As a 
majority of the employees voted for representation, the Union 
was certified as the exclusive bargaining representative on Au-
gust 7, 2002, in the unit described above.
1Dolores Munoz testified that in June 2002, the Respondent™s 
management, Tony Marino and Ge
orge Serrano, held a meeting 
with the employees to discuss unionization.  Her testimony was 

not challenged and therefor
e is taken as correct. 
At the June meeting, Marino said that he was there to hear all 
of the problems and to see if he couldn™t find out how to re-
solve them.  He said that this
 was the opportunity that the em-
ployees had to speak about all of their problems.  An employee 
named Miledi explained that 
the employees were working on 
four and five different floors in the course of 1 day.  (The hotel 

has eight floors and about 35 rooms per floor.)  Another em-
ployee, Beverly, said that empl
oyees didn™t have a place to eat 
lunches.  She said that they di
dn™t have a refrigerator and didn™t 
have a microwave to heat their food.  She also complained that 

the employees didn™t have enou
gh vacuum cleaners.  Employ-
ees Luba and Nisveta complained that the laundry was too hot 
and had no ventilation.  Nisveta 
and Munoz also said that the 
employees needed more breaks during the workday.  Munoz 
complained that a year earlier, she had injured herself on the 
job, that her hospital bills were unpaid, and that she had lost 

about 10 days™ pay due to her absence from work.  Finally, 
another employee, Vene
cia Gonzales said that she had broken a 
toe, had lost work, and ha
d not had the bills paid. 
In response to the complaints, Serrano said that that he was 
going to give the employees a 15-minute break in the morning 
and a 15-minute break in the afternoon.  (This in addition to the 
half hour lunchbreak that the employees already had.)  He also 
told Munoz that he would make 
sure that her bills were paid 
and that he was going to pay her for her lost days.  In response 

to Venecia Gonzales™ recitatio
n of her injury, Serrano passed 
around a sheet of paper so that all of the employees could write 

down the accidents that they had incurred on the job. 
According to the uncontradicted
 testimony of Munoz, on the 
day after the meeting, she wa
s assigned to work on only two 

floors and this continued thereafter.  In addition, she testified 
that the Company set up a lunchroom in the basement that had 
tables and chairs along with a refrigerator, microwave, televi-
sion, and a sofa.  Munoz also testified that the Company in-
stalled a large fan in the laundry room. 
Munoz testified that several da
ys later, the employees were 
told that they would be allowed to take a 15-minute break in the 
morning and a 15-minute break in the afternoon.  She also testi-
fied that new vacuum cleaners were purchased and arrived at 
the hotel. 
                                                          
 1 Although not relevant to the issues in this case, the Respondent 
wished to note that although the unit description included drivers, there 
were no drivers employed at the time of the election. 
  RAMADA PLAZA HOTEL
 313
According to Munoz, sometimes la
ter in June 2002, Mitchell 
told her that he had paid her hospital bills in relation to the job-
related injury. 
On July 2, 2002, the Respondent sent a letter to the employ-
ees concerning the upcoming election.  This stated in pertinent 
part:  Please DON™T WASTE YOUR HARD-EARNED MONEY 

on this union and get nothing in return.  It is because they 
want to get $38 a month from each of you that they are trying 
to get a foothold here at the Ramada Plaza.  We strongly be-
lieve that no union is necessary and that Local 758 would 
only be harmful to the special relationship that we now enjoy. 
 Remember, the union can get you nothing unless we, the Em-
ployer agree to it.  Please don™t vote to bring in an outsider to 
come between us.  You have a good salary and benefits and 
we have had a good relationshi
p up until nowŠand we would 
hate to have it ruined. 
 On July 15, 2002, the Company sent another letter to the 
employees.  In pertinent part this stated: 
 As you know, the union election will take place on Thursday, 
July 25, 2002.  And, by now, you must have run into the un-
ion organizers.  They often like to bother you at lunch hour, 
before or after work or at home
.  We don™t think these tactics 
are necessary. 
. . . . 
Here are some questions you may want to ask the union 

ﬁsalesmanﬂ before the election. 
 (We bet that he won™t give 
you any honest answers.) 
. . . . 
6.  Could you lose your job if the union makes you go out on 

economic strike?  (The answer isŠYES.) 
 According to Munoz, in July, the Company held another 
meeting, which the employees were required to attend.  She 

testified that there was a man who introduced himself as Steve 
and described himself as one of the owners.  This Steve told the 
assembled employees that there was going to be an election and 
that the employees have to thin
k about that because the Union 
requires the workers to make strikes.  She testified that Steve 

said that if there was a strike, the employees could lose their 
jobs.  Munoz also states that he said that if the employees 
struck, the law allowed the Company to take new employees 

because they had to clean the hotel. 
B.  Postelection Activity 
As noted above, the election was held on July 25 2002, and 
the Union obtained a majority of the votes cast.  Because no 

objections were filed, the Union was certified on August 7, 
2002. The General Counsel alleges that the Respondent, after the 
election made certain unilateral changes in the terms and condi-
tions of the represented employee
s and did so without offering 
to bargain about these changes wi
th the Union before they were 
instituted.  Below is a description of the various changes made, 
and there is no dispute that these were made without prior no-
tice to or prior bargaining with the Union. 
On July 26, 2002, the day after the election, the employees 
were told that from now on, if they wanted to get paid extra for 
cleaning more than the 15-room quota per employee during the 
normal workday, they would have
 to remain on duty past their 
normal worktime so that the extra time would be accounted for 

by actually clocking out.  That is
, before this change, if an em-
ployee cleaned, for example 17 rooms during her normal 8-

hour day, she would be paid for an extra hour that day even 
though she didn™t have to actually be on the premises for the 
extra hour.  Now, however, she would have to remain on the 
premises and clock out after 
being present during the extra 
hour.  Thus, the inducement to work harder during one™s nor-

mal workday was eliminated, as was the ability of employees to 
earn extra money within the normally allotted time. 
Also, on or about July 26, the employees were notified that 
they no longer could change into their work uniforms before 
clocking into work.  Additionally, they were told that they 
would have to change back into their civilian clothes after 
clocking out.  The latter change was eliminated after a couple 

of weeks, but the employees still were required to change into 
their uniforms before punching in on the timeclock. 
In January 2003, the employees were informed that the 2 15-
minute breaks that had been granted to them before the election 
were being rescinded.  They were
 told that this rescinded bene-
fit would be replaced with a personal day off. 
In or about February 2003, the Respondent distributed a new 
employee handbook, which made 
certain changes in its em-
ployees™ working conditions and benefits.  Some of these 
changes were trivial, but others were of more substance.  As to 
the more substantive changes, some were detrimental to the 

employees whereas as some were more beneficial.  The 
changes contained in the new handbook, which the General 
Counsel alleges to have been uni
laterally made, are as follows: 
Whereas previously, the employees could use their own 
locks, the new handbook prohibited this and required employ-
ees to use company owned locks for their lockers. 
Whereas employees had previously been responsible for 
cleaning and repairing their own 
uniforms, and were allowed to 
take them home for that purpose, the new handbook prohibited employees from taking their un
iforms home and provided that 
the uniforms would henceforth be cleaned and repaired by the 
housekeeping department. 
Whereas employees had previously tended to punch in 10 to 
15 minutes prior to the start of their shifts, the new handbook 
stated that employees would be 
subject to discipline if they 
punched in more than 6 minutes prior to the start of their shift.  

(In the previous practice, employees were not paid for the extra 
time, but they were not subject to discipline for punching in 
early.) 
Whereas the previous handbook stated that the normal 
workweek would be 37-1/2 hours for full-time employees, al-
lowing for a half hour meal period, the new handbook stated 

that full-time employees would be expected to work an average 
of 40 hours per week.  The new handbook also defined a full-
time employee as one who works less than an average of 21 
hours per week for 2 consecutive quarters.  (In terms of the 
workweek, it should be noted that the 37-1/2 hour workweek 
with the half hour meal period, is the same as a 40-hour work-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 314 
week and the Respondent asserts th
at in this respect there was 
no change at all.) 
Whereas previously, employees did not have a personal day 
off, the new handbook states that each employee has one per-
sonal day per year to be 
used at their convenience. 
The previous handbook provided that sick leave is accrued at 
1/4 day per month of continuance employment and there was 
no prohibition on employees carrying over unused leave into 
the following year.  Additionally, the old handbook allowed 
part-time employees to be eligible for sick leave and permitted 
the use of sick days in less than full day increments.  The new 
handbook states that employees accrue sick leave at 3 days per 
month and that they cannot be carried over to the next year.  
Additionally, the new handbook provides that part-time em-
ployees are not eligible for sick leave and that sick days must 
be used in full day increments. 
Whereas the old handbook included a paid holiday for 
Christmas or for a religious equivalent, the new handbook™s list 
of holidays included Christmas but does not allow for an 
equivalent. The old handbook allowed 5 days of vacation after 1 year; 10 
days after 3 years; and 15 days after 5 years.  The new hand-
book provides that employees are entitled to 1 week after 1 
year; 2 weeks after 3 years; and 
3 weeks after 5 years.  Since 
the Company has always defined a week as being 5 days, the 

benefit is the same, albeit de
scribed in a different way. 
The old handbook had no provision for jury duty, whereas 
the new handbook provides that an employee who serves jury 
duty will receive the difference between her regular earnings 
and the jury duty fee. 
The old handbook had no provision for time off to vote, 
whereas the new handbook gives employees up to 2 hours off 
for the purpose of voting if the voting polls are not open during 
an employee™s off hours. 
The old handbook had no provisi
on requiring employees to 
give notice before quitting, whereas the new handbook purports 

to require an employee to give
 2 weeks™ notice before resign-ing.  (I am not sure how such a rule would be enforceable.) 
Whereas the old handbook had no provision for rehiring, the 
new handbook states that employees
 who have resigned in good 
standing will be considered if they seek reemployment. 
Whereas previously there was no provision or practice re-
garding drug or alcohol testing, the new handbook contains 
such a policy. 
III.  ANALYSIS A.  The Preelect
ion Allegations The testimony shows that in June 2002, management held a 
meeting with employees to di
scuss unionization and that Mar-
ino told employees that this 
was the opportunity for the em-
ployees to speak about all of th
eir problems.  In response to 
complaints about work scheduling and other conditions of em-
ployment, the Company promised
 to give the employees 15-
minute breaks in the morning and afternoon, in addition to their 

existing half hour lunchbreak.  On the following day, the Com-
pany told the employees that th
ey would be assigned to do only 
two floors per shift.  Additionally, a fan was installed in the 
laundry room, and a lunchroom was set up which had a refrig-
erator, microwave oven, televisi
on, sofa, etc.  New vacuum 
cleaners were also issued. 
These actions by the Respondent 
constituted illegal grants of 
benefits inasmuch as they were made at a time when an election 

petition was pending and therefore,
 it must be presumed, in the 
absence of evidence that they were part of an existing practice 

or that they were planned be
forehand, as being designed to 
influence the outcome of the election.   
NLRB v. Exchange 
Parts Co., 375 U.S. 405 (l963); 
Baltimore Catering Co.
, 148 NLRB 970 (l964).  Further, these actions also constituted viola-

tions of Section 8(a)(1) under the theory that they were an ille-
gal ﬁsolicitation of grievancesﬂ when accompanied by either the 
promise of, or the granting of benefits to resolve such griev-
ances, in the context of an election or union organizing cam-
paign.  Fast Food Merchandise
, 291 NLRB 897, 906 (1988); 
A.J.R. Coating Division Corp.
, 292 NLRB 148, 163 (1988); 
Uarco, Inc.
, 286 NLRB 55 (1987). 
The General Counsel also alleges that the Respondent vio-
lated the Act when it promised to reimburse employees for lost 
wages and medical bills incurred from workplace injuries.  One 
might assume that such promises were merely consistent with 
what the Company was obligated to do under New York State™s 

Workers Compensation law.  Nevertheless, the Respondent did 
not present any evidence that these promises were made be-
cause it was required to do so under State law and therefore, I 
cannot say that it has overcome 
the presumption that the prom-
ises made at a time when th
e election was pending, was de-
signed not to influence its outcome
.  Therefore, I shall conclude 
that the Respondent violated Section 8(a)(1) of the Act. 
The General Counsel alleges that the Respondent made 
threats of reprisal.  He contends that these threats were made 

orally at a meeting in July 
2002, and in two memoranda that were distributed to employees. 
The July 2 memorandum reads:  
 Please DON™T WASTE YOUR HARD-EARNED MONEY 
on this union and get nothing in return.  It is because they 
want to get $38 a month from each of you that they are trying 
to get a foothold here at the Ramada Plaza.  We strongly be-
lieve that no union is necessary and that Local 758 would 
only be harmful to the special relationship that we now enjoy. 
 Remember, the union can get you nothing unless we, the Em-
ployer agree to it.  Please don™t vote to bring in an outsider to 
come between us.  You have a good salary and benefits and 
we have had a good relationship. 
 With respect to the July 15 memorandum, the General Coun-
sel contends that this constitutes a threat of job loss when it 

stated: ﬁCould you lose your job if the union makes you go out 
on economic strike?  (T
he answer isŠYES.)ﬂ 
As to the meeting, the evidence shows that the employees 
were told by an owner that if there was a strike, they could lose 
their jobs and/or that if the employees struck, the law allowed 
the Company to take new employees because they had to clean 
the hotel. 
With respect to the remarks about strikes, both the Board and 
the Courts have allowed an employer to hire permanent re-
placements for employ
ees who engage in an economic strike.  
  RAMADA PLAZA HOTEL
 315
NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333 
(1938);2 Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 
F.2d 99 (7th Cir. 1969).  Thus, even though some employees 
may wind up losing their jobs because of their union or con-
certed protected activities, this is
 not construed as being illegal 
because of an employer™s perceived need and corresponding 

right to continue its business oper
ations in the face of an eco-
nomic strike. In Eagle Comtronics, Inc
., 263 NLRB 515, 516 (1982), the 
Board held that an employer does not violate the Act if it 

merely states to employees what the law is; that strikers can be 
replaced by permanent re
placement.  However, in Baddour, Inc., 303 NLRB 275 (1991), where th
e Employer™s statements 
about permanent replacements ma
ke specific reference to job 
loss, the Board has viewed them as being unlawful.  The phrase 

ﬁlose your job,ﬂ conveys to ordinary employees the message 
that employment will be terminated.  If reference to permanent 
replacement is coupled with a threat of job loss, ﬁit is not rea-
sonable to suppose that the ordinary employee will interpret the 
words to mean that he/she has a 
Laidlaw right to return to the 
job.ﬂ  See also 
Larson Tool & Stamping Co
., 296 NLRB 895 
(1989); Sygma Network Corp., 317 NLRB 411 (1995).  In addi-
tion, statement should be viewed in context of other threats if 
made.  Duramax Inc., 307 NLRB 213 (1982); Mediplex of Danbury, 314 NLRB 470, 471 (1994); 
Mack™s Markets, Inc
., 
288 NLRB 1082 fn. 3 (1988); 
Gino Moreno, 287 NLRB 1327 
(1988). In cases of this kind, difficult credibility issues may arise be-
cause employees, in my experien
ce, have honestly believed that 
what they heard was that they would be fired, even though told 
otherwise lawful statements to the effect that the Employer can 
permanently replace economic st
rikers.  And since in many 

instances, permanently replaced 
employees never do manage to 
get their jobs back, such an interpretation of what was said, is 

quite foreseeable and reasonable.
3                                                          
                                                                                             
2 In 
NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333 (1938), 
the Court found that the Employer ha
d violated Sec. 8(a)(3) when it 
refused to reinstate certain of the strikers, not because they had been 
replaced, but because they were th
e most active union supporters.  The 
Court™s opinion assumes without explication, that an employer may 
hire permanent replacements, finding however that this was not the 
reason for the refusal to reinstate some of the strikers. 
3 The balance set between the right 
of employees to engage in eco-
nomic strikes without loss of their employment status and an em-

ployer™s contrary right to continue
 operating its business by using per-
manent replacements appears to be based on a number of assumptions 
about which there is little or no empirical evidence and which might 
therefore be a suitable subject for re
search.  For example; to what ex-
tent, if any, are potential workers reluctant to work as temporary strike 
replacements as opposed to taking such jobs on a permanent basis?  
With the growth of contingent workers and temporary employment 
companies, and the lessening of any social stigma for crossing picket 

lines, is it true that employers faced with an economic strike cannot 
find temporary replacements with
out offering permanent positions? 
When permanent replacements are hired,
 what is the average time that 
strikers are reinstated after making 
an unconditional offer to return to 

work?  To what extent, if any, ar
e economic strikers never reinstated 
after permanent replacements are hired? Is there any rational and em-
pirical justification for changing the present rules so that economic 
strikers, even if replaced, are guaranteed reinstatement, if not immedi-
Nevertheless, we do not have a credibility problem in this 
case, inasmuch as the written 
statements made by the Respon-
dent explicitly states that if the employees engage in a strike, 
they could lose their jobs.  This statement is not qualified in any 

way and in this respect, I c
onclude that the Respondent has 
violated Section 8(a)(1) of the Act. 
With respect to th
e statements in the July 2 memorandum, 
the General Counsel relies on 
Storktowne Products, 
169 NLRB 
974, 979 (1968).  In that case the administrative law judge, in a 

context where numerous other viol
ations occurred, held that the 
Respondent illegally threatened 
employees with reprisals when 
in a speech, its manager stated: 
 [Unions] cannot guarantee us 
anything except trouble.  We 
are firmly convinced that if a union were to get in here, it 
would work to our serious harm
, yours and mine.  This union 
would be a source of trouble, strife and misunderstanding.  It 
would turn our now warm relati
onship into a cold and formal 
thing.  Unions do not like fo
r management and employees to 
have a warm relationship or to 
get along well together and we 
know the union™s fear of friendly dealings between you and 
your management . . . .  They [i.e. unions] solve your prob-
lem?  Sure they do, most of the problems you wouldn™t have 

to begin with if the union wasn™t there . . . .  Would we get 
along as well together if an iron curtain dropped between us.  
I do not believe this union could solve any problems real or 

imagined which we may have in this shop, any more than you 
could solve your problems at home by calling in your mother-
in-law to straighten out your affairs.  This is a serious matter.  

If you think a union would bring trouble to us, as I sincerely 
do, you can express yourself and work against this union re-
gardless of whether you signed a union card or not . . . . 
 In my opinion, the statements in the Respondent™s July 2 
memorandum, although close to the edge, are not like the over-

heated rhetoric contained in the 
Storktowne case, particularly 
with respect to the latter™s references (to the iron curtain), im-

plying that the selection of a union would be unpatriotic.  
Moreover, the Respondent™s statem
ents should be read in the 
total context of the July 2 memorandum, which essentially 
makes a legally accurate asse
rtion that any new benefits 
achieved through a union, must 
come as a result of negotia-tions.  Therefore, in this respect, I shall recommend that the 
allegation in the complaint relating to the July 2 memorandum 
be dismissed. B.  Postelection Unilateral Changes 
Once the Union won the election, and in the absence of valid 
objections to the election, it attained the status of exclusive 
bargaining representative.  As such, the relationship between 
the Employer and its employees 
changed so that instead of 
being allowed to deal directly
 with its employees, the Respon-
dent was now required by law to first notify and offer to bar-
gain with the Union before making any changes in the existing 
terms and conditions of employment.  
NLRB v. Katz, 369 U.S. 736 (1961).  In this regard, an employer violates Section 8(a)(5) 
 ately, then within some specifically defined period of time after an offer 
to return has been made?  (Perhaps 6 months.) 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 316 
of the Act if, in the absence of a legitimate impasse, it makes 
changes (for better or worse), in the existing wages, hours, or 
other terms and conditions of em
ployment, without first notify-
ing and offering to bargain with the Union unless the change is 
insubstantial.  
Murphy Diesel Co.,
 184 NLRB 757 (1970), enfd. 
454 F.2d 303 (7th Cir. 1971). 
The Respondent™s obligation 
to bargain before making 
changes commences not on the date of the certification, but on 

the date of the election.  Thus, in 
Mike O™Connor Chevrolet, 209 NLRB 701, 703 (1974), the Board held that where an em-
ployer™s objections to the electi
on have been rejected, the bar-
gaining obligation commences as of the date of the election. 
The Board stated; ﬁAbsent compelling economic circumstances 
for doing so, an employer acts at
 its peril in making changes in 
the terms and conditions of empl
oyment during the period that 
objections to an election are 
pending and the final determina-tion has not yet been made.ﬂ See also 
Han-Dee Pak, Inc., 253 NLRB 898 (1980), for the same result where challenged ballots 
were at issue and delayed the issuance of a certification. 
The Respondent™s assertion that no violation can occur if the Union failed to ask for bargaining 
after a change has been 
made, is simply not the law. 
The Respondent made a series of
 unilateral changes in terms 
and conditions of employment without first giving notice to or 
bargaining with the Union.  Those changes which I have con-
cluded violate Section 8(a)(5) and 
(1) of the Act are as follows: 
On or about June 26, 2002, the Respondent changed a 
method of paying employees for 
cleaning extra rooms within 
their normal work hours by eliminating a half hour bonus for 

each extra room cleaned. 
On or about June 26, 2002, the Respondent changed the ex-
isting practice and required employees to change into their 
uniforms before clocking in for work and required them to 
punch out before changing into their civilian clothes. 
In or about January 2003, the 
Employer eliminated the two 
15-minute breaks that it had instituted before the election.  The 
fact that the institution of these breaks originally was an illegal 
grant of benefit to affect the results of the election, does not detract from the fact that by the time of their elimination, they 
had become an established term
 and condition of employment.  
(Nor might I add, would a remedy
 for the illegal grant of bene-
fit, require the Respondent to 
eliminate the benefit granted.) 
In February 2003, the Respondent issued a new employee 
handbook which in certain material ways, changed the terms 

and conditions of employment. 
 Among the unilateral changes 
were (a) the institution of a penalty if employees clocked in 

more than 6 minutes prior to the start of their shifts; (b) the 
granting of a personal day off; (c) changes in the accrual of sick 
leave and the ability to carry over unused sick leave; (d) a 
change in holidays by eliminating the ability of employees to 
have an equivalent to Christmas;
 (e) the granting of jury duty 
and voting time off; (f) the estab
lishment of a drug and alcohol 
testing program; and (g) a change in the definition of who is a 
part-time employee along with the 
elimination of sick leave for 
part-timers. CONCLUSIONS OF 
LAW 1.  By soliciting grievances
 and by promising and granting 
benefits to its employees for 
the purpose of dissuading them 
from voting for or supporting Local 758, Hotel and Allied Ser-

vices Union, SEIU, AFLŒCIO, the Respondent has violated 
Section 8(a)(1) of the Act. 
2.  By threatening employees with discharge and reprisal if 
they supported the Union or engaged in an economic strike, the 
Respondent has violated Section 8(a)(1) of the Act. 
3.  By making unilateral change
s in the terms and conditions 
of employment without giving the Union prior notice and an 
opportunity to bargain, the Re
spondent has violated Section 8(a)(1) and (5) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Inasmuch as I have concluded that the Respondent has made 
certain unilateral changes with respect to terms and conditions 

of employment, I shall recommend that it return to its preexist-
ing practices and that it bargain until agreement is reached or 
until the parties reach a good-faith impasse.  In this regard, 
since the new employee handbook issued in February 2003, 
contains many of the changes, it is recommended that it be 
withdrawn in its entirety, and that any and all changes from the 
preexisting handbook be subject to bargaining. 
Further, I shall recommend that any employees who were 
adversely affected by the vari
ous unilateral changes be made 
whole for any loss of wages they may have suffered.  Interest 

on the amounts is to be computed on a quarterly basis in accor-
dance with New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
  